DETAILED ACTION
This is in response to the amendment filed on 07/12/2022. Claims 1-16 are pending in this Action. 

Remark
In the response filed 07/12/2022, claims 1-3, 5-8, 10-13, and 15 have been amended, no claim has been cancelled, and new claim 16 has been added.
The Applicant’s Interview Summary is acknowledged and it is OK.
The Applicant’s amendments regarding 35 USC 101 rejections are accepted by the Examiner. Therefore, prior 35 USC 101 rejections are withdrawn. 
With respect to double patenting rejection, the conflicting claims of recited patents disclose the feature of “parent node” and “child nodes.” The claims of current application do not overcome the prior non-statutory double patenting rejections. The prior double patenting rejections are maintained. The applicant requested “that the rejections be held in abeyance until an indication of allowability is received.” The rejections 

Response to Arguments
Applicant's arguments filed 07/12/2022 with respect to USC 102 rejection of claims have been fully considered but they are not persuasive.
The applicant argues 
However, it appears that Hirsch fails to disclose at least "determin[ing], based on a property value associated with the first data object, a second data object associated with the first data object in the first object model, wherein the second data object comprises a parent node of the first object model and is of a second object type, and wherein the first object model comprises one parent node and a plurality of child nodes", as recited by Claim 1. Indeed, it appears that Hirsch fails to disclose any  
Application No.: 16/921127Filing Date:July 6, 2020determination of a second data object, which is a parent of a first data object, after identifying the first data object. Accordingly, at least for this reason, Applicant requests withdrawal of the rejection of Claim 1 under 35 U.S.C. § 102(a)(1). 

The Examiner respectfully disagrees.
The applicant alleges that Hirsch does not disclose the limitation of at least claim 1 because “Hirsch fails to disclose any Application No.: 16/921127Filing Date:July 6, 2020determination of a second data object, which is a parent of a first data object, after identifying the first data object.” 
In response to applicant's argument that the references fail to show certain feature of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., Application No.: 16/921127Filing Date:July 6, 2020determination of a second data object, which is a parent of a first data object, after identifying the first data object) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
The independent claims 1, 6, and 11 requires “wherein the second data object comprises a parent node of the first object model,” [not first data object]. As it is seen, said limitation only requires that the second data object to be a parent node of the first object model. Said limitation does not require that the second data object to be a parent of the first data object. 
Thus, based on above interpretation of the claimed limitation, the Examiner contends that Hirsch in at least Fig. 1, para 14, 20, 43-46 and 65-68 discloses identifying a second topic/object (e.g. Sun Tzu which is a person type) based on properties of the first object (i.e. The Art of War) which corresponds to the limitation of “determine, based on a property value associated with the first data object, a second data object associated with the first data object in the first object model,” recited in at least claim 1.  Hirsch further discloses that the second object (e.g. Sun Tzu node) itself is a parent node to other child nodes in the displayed object model of Fig. 1 which corresponds to the limitation of “wherein the second data object comprises a parent node of the first object model and is of a second object type,” recited in at least claim 1.
Hirsch further discloses the limitations of determining one or more additional data objects associated with the second data object in the first object model (See Hirsch: at least Fig. 1, para 44-46 and 65-68, additional topics/object related to the second object/topic (e.g. Sun Tzu) such as “Quotations” or “profession”); and generate and display in the user interface and a custom object view associated with a second object type based on the second data object, wherein the custom object view includes information indicative of the second data object, the first data object, and the one or more additional data objects associated with the second data object (See Hirsch: at least Fig. 1, para 44-46 and 65-68, after retrieving of the search results, displaying the GUI including the second object node (i.e. Sun Tzu) wherein the display of object graph includes the first object, the second object, and additional objects).
Therefore, based on above reasonings and explanation, Hirsch discloses all the limitations of claims 1-16. See below for details.

Double Patenting
See prior Office action for details.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirsch et al., US 2014/0098103 (Hirsch, hereafter).
Regarding claim 1,
Hirsch discloses a computer system comprising: 
one or more computer processors configured to execute software code to cause the computer system to (See Hirsch: at least para 50 and 74): 
receive search criteria via a user interface wherein the search criteria are associated with a first object type (See Hirsch: at least Fig. 1 and para 43, 65-68, a GUI that comprises a section for receiving search criteria associated a first object type (e.g., a book type)), and 
search one or more databases based on the search criteria to identify at least a first data object of the first object type, wherein the one or more databases comprise at least a first object model, and wherein the first object model includes the first data object (See Hirsch: at least Fig. 1, para 44-46, 65-68, 78, and 107, searching data sources or databases based on search parameters/criteria to identify the searched/first object (e.g. The Art of War book, node 110). The database includes the object model displayed in Fig. 1 that includes a plurality of objects); 
determine, based on a property value associated with the first data object, a second data object associated with the first data object in the first object model (See Hirsch: at least Fig. 1, para 14, 20, 43-46 and 65-68, identifying a second topic/object (e.g. Sun Tzu which is a person type) based on properties of the first object (i.e. The Art of War)), wherein the second data object comprises a parent node of the first object model and is of a second object type, and wherein the first object model comprises one parent node and a plurality of child nodes (See Hirsch: at least Fig. 1, para 14, 20, 43-46 and 65-68, the second object (e.g. Sun Tzu node) itself is a parent node to other child nodes in the displayed object model of Fig. 1. The object model as illustrated in Fig. 1 could comprise plurality of parent nodes and plurality of child nodes);
determine one or more additional data objects associated with the second data object in the first object model (See Hirsch: at least Fig. 1, para 44-46 and 65-68, additional topics/object related to the second object/topic (e.g. Sun Tzu) such as “Quotations” or “profession”); and 
generate and display in the user interface and a custom object view associated with a second object type based on the second data object, wherein the custom object view includes information indicative of the second data object, the first data object, and the one or more additional data objects associated with the second data object (See Hirsch: at least Fig. 1, para 44-46 and 65-68, after retrieving of the search results, displaying the GUI including the second object node (i.e. Sun Tzu) wherein the display of object graph includes the first object, the second object, and additional objects).  
Regarding claim 2,
Hirsch discloses wherein the first object type and the second object type are related to one another in the first object model (See Hirsch: at least Fig. 1-5, Fig. 11, para 44-46, and 65-68).   
Regarding claim 3,
Hirsch discloses wherein the first data object and the second data object are related to one another hierarchically in the first object model, wherein the second data object comprises the one parent node of the first object model (See Hirsch: at least Fig. 1, para 14, 20, 43-46 and 65-68, the second object (e.g. Sun Tzu node) itself is a parent node to other child nodes in the displayed object model of Fig. 1).
Regarding claim 4,
Hirsch discloses wherein the custom object view includes a selectable user interface element, the selection of which causes the one or more computer processors to execute software code to cause the computer system to: update the user interface to display a graphical depiction of the first data object, the second data object, and the one or more additional data objects as nodes in a graph, and connections between nodes based on relationships among the respective data objects (See Hirsch: at least Fig. 1, Fig. 6, para 44-46, and 65-68, GUI with object graph).   
Regarding claim 5,
Hirsch discloses wherein the one or more computer processors are configured to execute software code to further cause the computer system to: determine second one or more additional data objects associated with the first data object in the first object model; and update the user interface and the custom object view to further include information indicative of the second one or more additional data objects associated with the first data object (See Hirsch: at least Fig. 1, Fig. 6, para 44-46, and 65-68, a user could select second additional object/topic nodes related to the first object).  
Regarding claims 6-10,
the scopes of the claims are substantially the same as claims 1-5, 
respectively, and are rejected on the same basis as set forth for the rejections of claims 1-5, respectively.
Regarding claims 11-15,
the scopes of the claims are substantially the same as claims 1-5, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-5, respectively.

Regarding claim 16,
Hirsch discloses wherein the second object type is different from the first object type (See Hirsch: at least Fig. 1, para 44-46, 65-68, 78, and 107, the first object type could be for example a book and second object type could be a person).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        09/08/2022